IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0937
                              Filed May 13, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MELISSA KAY WEST,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Brendan Greiner,

District Associate Judge.



      A defendant appeals the revocation of her deferred judgment and imposition

of a jail sentence. AFFIRMED.



      Patrick W. O’Bryan, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., and May and Greer, JJ.
                                         2


MAY, Judge.

       Melissa West pled guilty to operating a motor vehicle while intoxicated. The

court granted a deferred judgment and ordered probation. Multiple probation

violations were reported. Ultimately, the district court revoked West’s deferred

judgment and imposed a thirty-day jail sentence. We affirm.

       Iowa Code section 907.3 (2017) governs deferred judgments and their

revocation. It provides, in relevant part: “Upon a showing that the defendant is not

cooperating with the program of probation or is not responding to it, the court may

withdraw the defendant from the program, pronounce judgment, and impose any

sentence authorized by law.” Iowa Code § 907.3(1)(b); see also id. § 908.11(4).

We review revocations for abuse of discretion. See State v. Liddell, 672 N.W.2d
805, 816 (Iowa 2003).

       On appeal, West claims “the State failed to show that” she “was not

cooperating with the program of probation or was not responding to it.”

“Accordingly,” West argues “the district court should not have revoked” her

deferred judgment “and should have kept” her “on probation.”

       We disagree. West’s own written admissions show she failed to cooperate

with probation. She signed and filed a stipulation that stated:
                                           3




       Still, at the hearing on reported violations, the district court considered

West’s statements in mitigation, including her claims that she was engaged in

treatment, she has strong family support, and she has no access to a vehicle.

       But the hearing record also showed West had a substantial history with

methadone, driving while intoxicated, and automobile accidents. And the court

was not convinced West would no longer drive while abusing methadone. “[T]hat’s

when you endanger the public,” the court noted.

       Ultimately, the court concluded “continued probation is inappropriate” in

light of West’s “violations of probation” as well as the need for “rehabilitation of the

defendant and protection of the public from future offenses.” This conclusion fell

well within the court’s discretion. We affirm.

       AFFIRMED.